                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RICKY LOWE, et al.                            :
                             Plaintiffs,      :
                                              :                   CIVIL ACTION
                             v.               :                   No. 18-223
                                              :
CITY OF PHILADELPHIA, et al.                  :
                    Defendants.               :


                                           ORDER

       This 19th day of November, 2018, for the reasons stated in the accompanying

Memorandum, Defendants’ Motion to Dismiss is GRANTED and Plaintiffs’ Amended

Complaint is DISMISSED. Plaintiffs’ counsel is ORDERED to serve both Plaintiffs with

copies of the Court’s full memorandum. Plaintiffs’ counsel is further ORDERED to certify to

the Court in writing by December 17, 2018 that such service was in fact made.




                                                         /s/ Gerald Austin McHugh
                                                   United States District Judge




                                               1
